Lake, J.
This is an appeal from the district court for Douglas county. It appears,- by a supplemental transcript from the court below, that execution of the decree complained of was duly stayed by the appellant. Under the statute this step was fatal to any subsequent proceedings by him on appeal.
Section five of the act regulating appeals, approved February 23, 1875, provides: “No proceedings in error or appeal shall be allowed after such stay has been taken,” etc. Laws 1875, p. 50. Giving effect to this provision, it follows that the defendant, by availing himself of the statutory stay, has voluntarily deprived himself of the right to have a review of the decree in this court, and his appeal must be dismissed.
Appeal dismissed.